Order entered August 31, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00928-CV

             VALET LIVING, LLC AND VALET PARENT, INC.
             D/B/A VALET WASTE HOLDINGS, INC., Appellant

                                         V.

                   JASMINE AMBER MITCHELL, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-09789

                                      ORDER

      By letter of August 9, 2022, we requested that the parties advise the Court of

the status of this appeal within ten days. By separate letter, we requested the Dallas

County District Clerk to file a supplemental clerk’s record containing the trial

court’s Amended Order for Non-Suit signed on July 28, 2022, in the underlying

case. The District Clerk complied with our request, but the parties did not. When

contacted by the Clerk Pro Tempore by telephone on August 24, 2022, counsel for
appellant reported that the case had been settled and a motion to dismiss the appeal

would be filed. To date, however, no motion has been filed.

      Accordingly, it is ORDERED that appellant file, no later than September 6,

2022, either a motion to dismiss the appeal or a letter brief showing cause why the

appeal should not be dismissed. We caution that the appeal may be dismissed

without further notice if appellant fails to file the requested motion or letter brief.

TEX. R. APP. P. 42.3(c).




                                              /s/    LESLIE OSBORNE
                                                     JUSTICE